***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     HIGH RIDGE REAL ESTATE OWNER, LLC v.
        BOARD OF REPRESENTATIVES OF
             THE CITY OF STAMFORD
                   (SC 20595)
                   Robinson, C. J., and D’Auria, Mullins,
                       Kahn, Ecker and Keller, Js.*

                                  Syllabus

Pursuant to the Stamford Charter (§ C6-40-9), after the Zoning Board of the
   City of Stamford issues a decision concerning an amendment to the
   Stamford zoning regulations, a protest petition may be filed with the
   zoning board opposing such amendment, which the zoning board shall
   refer to the Stamford Board of Representatives, and the board of repre-
   sentatives shall thereafter approve or reject such amendment. If the
   amendment applies to two or more zones, the petition must include
   ‘‘the signatures of at least [300 Stamford] landowners . . . .’’
The plaintiff, an owner of real property in the city of Stamford, appealed
   to the trial court from the decision of the defendant, the Board of
   Representatives of the City of Stamford, which had rejected a decision
   by the Stamford Zoning Board to approve the plaintiff’s application to
   amend certain Stamford zoning regulations. The plaintiff had sought to
   have the zoning regulations amended to permit the development of a
   family health and fitness facility in a commercial district. After the
   zoning board approved the plaintiff’s application with modifications,
   which affected more than one zone, a local homeowners association
   filed a protest petition, pursuant to § C6-40-9 of the charter, opposing
   the approved zoning amendment. The petition contained the signatures
   of 120 individuals who were sole owners of a total of 120 parcels of
   land in Stamford, 240 individuals who were joint owners of a total of
   another 120 parcels of land in Stamford, and another 110 individuals
   who were joint owners of yet another 110 parcels of land in Stamford
   but under circumstances in which one or more individuals with joint
   ownership in one of those 110 parcels did not sign the petition. Without
   determining whether the petition contained the requisite number of
   signatures required by § C6-40-9, the zoning board referred the petition
   to the board of representatives. Subsequently, a subcommittee of the
   board of representatives determined that the protest petition contained
   the requisite number of signatures and that it was therefore valid. The
   subcommittee also voted to recommend that the board of representa-
   tives accept the petition and reject the zoning board’s approval of the
   plaintiff’s application seeking an amendment to the zoning regulations.
   The board of representatives implemented both of those recommenda-
   tions. On appeal to the trial court, the plaintiff claimed that the board of
   representatives lacked authority to determine the validity of the protest
   petition under the charter and that the petition was invalid insofar as
   it did not contain the number of signatures required by § C6-40-9. The
   trial court rendered judgment sustaining the plaintiff’s appeal, conclud-
   ing that the board of representatives did not have authority to determine
   the validity of the protest petition and that, even if it did, the petition
   was invalid because it did not contain the 300 signatures required under
   § C6-40-9. In so concluding, the trial court relied in part on precedent
   concerning joint tenancy in the context of protest petitions, which, the
   court explained, requires all of the owners of a parcel of property to
   sign a protest petition in order for the protest to be considered valid.
   On the basis of that precedent, the trial court determined that the petition
   contained only 240 signatures: 120 signatures from the 120 sole owners
   of property, 120 signatures from the 240 individuals who jointly owned
   another 120 properties, and 0 signatures from the 110 individuals who
   were joint owners of an additional 110 properties whose additional joint
   owners did not sign the petition. The court thus determined that the
   board of representatives did not have jurisdiction to reject the zoning
   board’s decision approving the plaintiff’s application to amend the zoning
   regulations. The board of representatives thereafter appealed from the
   trial court’s judgment. Held:
1. Consistent with its decision in Strand/BRC Group, LLC v. Board of
    Representatives (342 Conn. 365), which construed the Stamford charter
    and concluded that the board of representatives did not have authority
    to consider whether a protest petition was valid under a provision (§ C6-
    30-7) of the charter that was similar to § C6-40-9, this court concluded
    that the board of representatives did not have authority to consider the
    validity of the protest petition in the present case and that, under § C6-
    40-9 of the charter, the zoning board, rather than the board of representa-
    tives, has authority to determine the validity of a protest petition and
    must do so before referring such a petition to the board of represen-
    tatives.
2. Even though the board of representatives did not have authority to deter-
    mine the validity of the protest petition, it nevertheless was presented
    with a valid petition with more than 300 signatures, contrary to the
    conclusion of the trial court, and, accordingly, it had authority to con-
    sider the merits of the zoning board’s amendment to the zoning regula-
    tions: although prior decisions have interpreted the term ‘‘owner’’ of
    land for purposes of protest petitions and have indicated that all joint
    owners must participate for the protest related to their jointly owned
    property to be valid, the protest provisions at issue in those cases dealt
    with a percentage of owners of land or the owners of a percentage of
    land, not, as in the present case, a strict number of signatures of landown-
    ers, and, therefore, those cases did not resolve, for purposes of the
    present case, how the actual signatures of landowners should be counted
    once all joint owners have added their signatures to a protest petition;
    moreover, the term ‘‘signature,’’ for purposes of § C6-40-9, means a
    landowner’s writing of his or her name on a protest petition, and, under
    this definition, even if all owners of jointly held property must sign the
    petition, each landowner’s name included in the petition must count
    toward the total number of signatures; accordingly, for purposes of
    § C6-40-9, the petition contained the valid signatures of at least 360
    landowners, that is, 120 sole landowners and 240 joint landowners, the
    trial court thus incorrectly determined that there were only 240 valid
    signatures, because the petition contained the requisite number of signa-
    tures, the petition was valid, and, therefore, the case was remanded to
    the trial court for consideration of the plaintiff’s remaining claim regard-
    ing the decision of the board of representatives on the merits of the
    zoning board’s amendment to the zoning regulations.
                      (One justice concurring separately)
     Argued September 10, 2021—officially released March 15, 2022

                             Procedural History

   Appeal from the decision of the defendant rejecting
a decision by the Zoning Board of the City of Stamford
approving certain text changes to the city’s zoning regu-
lations to permit the development of a family health
and fitness facility, brought to the Superior Court in the
judicial district of Stamford-Norwalk and transferred
to the judicial district of Hartford, Land Use Litigation
Docket; thereafter, the case was tried to the court, Hon.
Marshall K. Berger, Jr., judge trial referee, who, exer-
cising the powers of the Superior Court, rendered judg-
ment sustaining the appeal, from which the defendant,
on the granting of certification, appealed. Reversed; fur-
ther proceedings.
   Patricia C. Sullivan, for the appellant (defendant).
   David T. Martin, for the appellee (plaintiff).
                          Opinion

   MULLINS, J. The dispositive issue in this appeal is
whether the defendant, the Board of Representatives
of the City of Stamford (board of representatives), prop-
erly considered a protest petition that opposed zoning
amendments approved by the Zoning Board of the City
of Stamford (zoning board). The plaintiff, High Ridge
Real Estate Owner, LLC, filed an application with the
zoning board to amend the zoning regulations of the
city of Stamford (city). The zoning board approved the
zoning amendment. Thereafter, local property owners
filed a protest petition pursuant to § C6-40-9 of the Stam-
ford Charter (charter),1 which opposed the amendment.
The board of representatives determined that the pro-
test petition was valid and, thereafter, considered and
rejected the amendment. The plaintiff appealed from
the decision of the board of representatives to the trial
court, claiming that the board of representatives did
not have the authority to consider whether the protest
petition was valid, and asserting that the petition was
not valid because it did not contain the signatures of
‘‘at least [300] landowners’’ anywhere in the city, as
required by § C6-40-9. The trial court sustained the
plaintiff’s appeal. Although we conclude that the board
of representatives did not have the authority to deter-
mine the validity of the protest petition, we conclude
that it was a valid petition because it contained the
requisite number of signatures. Accordingly, we reverse
the judgment of the trial court sustaining the plaintiff’s
appeal and remand the case to that court to determine
whether the board of representatives properly rejected
the amendment.
  The following facts are undisputed. In February, 2017,
the plaintiff submitted an application to the zoning
board seeking to amend the zoning regulations. Specifi-
cally, the plaintiff sought a change that would allow
the development of a ‘‘Gymnasium or Physical Culture
Establishment’’ in a commercial district designated as
a ‘‘C-D Designed Commercial District.’’ This change
would affect more than one zone in the city. The zoning
board approved the plaintiff’s application, as modified.
   Following the approval of the plaintiff’s application,
the president of the Sterling Lake Homeowners Associa-
tion filed a protest petition with the zoning board, pursu-
ant to § C6-40-9 of the charter. The petition contained
696 signatures.2 Then, without expressly determining
whether the protest petition was valid in that it con-
tained the requisite number of signatures, i.e., of at least
300 landowners, the zoning board referred the petition
to the board of representatives.
  Thereafter, the Land Use/Urban Redevelopment Com-
mittee (land use committee), a subcommittee of the board
of representatives, held a hearing to consider whether
the petition contained the requisite number of signa-
tures and was, therefore, valid. The land use committee
voted to recommend that the board of representatives
accept the petition, which the board of representatives
subsequently did. The land use committee then held
a public hearing on the plaintiff’s application for an
amendment. After the hearing, the land use committee
voted to recommend that the board of representatives
reject the zoning board’s approval of the plaintiff’s appli-
cation for an amendment, which the board of represen-
tatives subsequently did.
   The plaintiff then appealed to the trial court.3 In its
appeal, the plaintiff contended, inter alia, that (1) the
board of representatives lacked the authority to deter-
mine the validity of the protest petition under the char-
ter, and (2) the petition was invalid because it did not
include the requisite number of signatures. The plaintiff
also claimed that the board of representatives erred in
rejecting the amendment.
   The trial court sustained the plaintiff’s appeal. Specif-
ically, the trial court concluded that the board of repre-
sentatives did not have the authority to determine the
validity of the protest petition because the charter did
not give the board such authority. The trial court also
concluded that, even if the board of representatives had
the authority to determine the validity of the petition,
the petition was not valid because it did not contain
the 300 signatures of landowners required by § C6-40-
9 of the charter. The trial court reasoned that it was
‘‘bound by precedent as to joint tenancies and as to
condominium owners in the context of protest peti-
tions.’’ According to that precedent, the court explained,
all of the owners of a parcel of land must sign a petition
for the protest to be considered valid.
   The trial court further explained that, ‘‘[i]n the pres-
ent case, petition signers who held their property in a
joint tenancy or as fractional owners of a condominium
should not have been counted toward the required 300
signatures because all of the owners of the property had
not signed the petition.’’ The trial court then determined
that, ‘‘[w]ith only 240 valid signatures, the protest peti-
tion was invalid, and the board [of representatives] did
not have jurisdiction to reject the decision of the zoning
board approving the text amendments.’’4 (Footnote
omitted.) Accordingly, the trial court sustained the
plaintiff’s appeal. This appeal followed.5
  On appeal, the board of representatives claims that
the trial court incorrectly concluded that the board did
not have the authority to determine the validity of the
protest petition. The board of representatives also
claims that the trial court incorrectly determined that
the petition did not have the signatures of at least 300
landowners, as required by § C6-40-9 of the charter.
   As we explained in Strand/BRC Group, LLC v. Board
of Representatives, 342 Conn. 365,   A.3d      (2022)
(Strand), ‘‘[t]he board of representatives, in considering
the proposed amendment, was called [on] to perform
a legislative function. . . . Because the board of repre-
sentatives was acting in a legislative capacity, the deci-
sion of the board must not be disturbed by the courts
unless the party aggrieved by that decision establishes
that the [board] acted arbitrarily or illegally. . . . If
the board of representatives exceeded the scope of its
permissible authority to act under the charter, then its
decision was contrary to law and an abuse of discre-
tion. . . .
   ‘‘[A city] charter . . . constitutes the organic law of
the municipality. . . . [A] city’s . . . charter is the
fountainhead of municipal powers . . . . The charter
serves as an enabling act, both creating power and
prescribing the form in which it must be exercised.
. . . Agents of a city, including [the board of representa-
tives], have no source of authority beyond the charter.
. . . Their powers are measured and limited by the
express language in which authority is given or by the
implication necessary to enable them to perform some
duty cast upon them by express language. . . .
   ‘‘The proper construction of the charter presents a
question of law, over which our review is plenary. . . .
In construing a city charter, the rules of statutory con-
struction generally apply. . . . In arriving at the inten-
tion of the framers of the charter the whole and every
part of the instrument must be taken and compared
together. In other words, effect should be given, if possi-
ble, to every section, paragraph, sentence, clause and
word in the instrument and related laws.’’ (Citations
omitted; footnote omitted; internal quotation marks
omitted.) Id., 373–75.
                             I
   We first consider whether the board of representa-
tives had the authority, under the charter, to determine
the validity of the protest petition in the present case.
In Strand/BRC Group, LLC v. Board of Representatives,
supra, 342 Conn. 378–79, which was also released today,
we also construed the Stamford charter and concluded
that the board of representatives does not have the
authority to consider whether a protest petition was
valid under § C6-30-7,6 a provision of the charter similar
to the one at issue in the present case.
  In Strand, the Planning Board of the City of Stam-
ford—which is functionally the equivalent of the zoning
board—referred a protest petition to the board of repre-
sentatives without determining the petition’s validity.
See id., 370. Instead, the board of representatives deter-
mined the validity. Id., 371. After the referral, the board
of representatives voted to accept the petition and then
ruled on the amendment. See id. In arriving at our con-
clusion that the board of representatives lacked the
authority to address the validity of the petition, we
relied on Benenson v. Board of Representatives, 223
Conn. 777, 783, 612 A.2d 50 (1992), in which this court
held that the language of a former provision of the
charter, § C-552.2—which is substantially similar to
§ C6-30-7—permitted the board of representatives only
to accept or reject the amendment, not to determine
the validity of the protest petition itself. See Strand/
BRC Group, LLC v. Board of Representatives, supra,
342 Conn. 377. Thus, in accordance with Benenson, we
concluded in Strand that the ruling of the board of
representatives on the validity of the petition was unau-
thorized and invalid. Id., 377–78. We also determined
that, because the protest petition challenging the
amendment did not contain the requisite number of
signatures, the petition was not valid, and, therefore,
we concluded that the trial court properly sustained
the plaintiffs’ appeal from the board of representatives’
rejection of the amendment. Id., 390.
   Similarly, the charter provisions in Strand, Benenson
and the present case authorize the board of representa-
tives only to approve or reject the amendment, not the
protest petition. Accordingly, we conclude here, as we
did in Strand, that the board of representatives did
not have the authority to consider the validity of the
petition. More specifically, we conclude that, under
§ C6-40-9 of the charter, the zoning board has the
authority to determine the validity of a protest petition
and must do so before referring it to the board of repre-
sentatives. See id., 377–78.
                             II
   As it did in Strand, the board of representatives in
the present appeal contends that, regardless of whether
it had the authority to decide the validity of the protest
petition, it plainly had authority to accept or reject the
plaintiff’s proposed zoning amendment. Therefore, the
board of representatives argues, notwithstanding the
validity determination on the petition, its vote on the
amendment was proper. In other words, it argues that
its vote on the validity of the protest petition was ‘‘harm-
less, superfluous and irrelevant.’’ Conversely, the plain-
tiff asserts that, if the board of representatives lacked
the authority to determine the validity of the petition,
it had no basis to review the amendment, and the ques-
tion of whether the petition contained the necessary
number of signatures is irrelevant.
  In Strand, we recognized that the argument of the
board of representatives’ might well be persuasive if,
notwithstanding the board’s erroneous vote on the
validity of the protest petition, the petition at issue
nevertheless was ‘‘a legally valid petition pursuant to
the charter.’’ Strand/BRC Group, LLC v. Board of Rep-
resentatives, supra, 342 Conn. 379. The petition pro-
testing the amendment in Strand, however, was invalid,
as a matter of law, because it did not have the requisite
number of signatures. See id., 390. Consequently, with-
out a valid petition, the board of representatives lacked
the authority to vote on the merits of the amendment.
Id. The scenario in the present case is different.
   Here, we address the circumstance left open in
Strand, that is, what happens when the board of repre-
sentatives erroneously rules on the validity of a protest
petition, but the petition is actually a valid petition, in
that it contains the requisite number of signatures. For
reasons we discuss next, because the petition pro-
testing the amendment in the present case was valid,
in that it contained the signatures of more than 300
landowners, the board of representatives properly con-
sidered the merits of the amendment, notwithstanding
its erroneous ruling on the validity of the petition.
    The starting point in our analysis is to consider the
meaning of the term ‘‘landowner,’’ as it is used in the
charter provision at issue. The plaintiff asserts, and the
trial court found, that the interpretation of the term
‘‘landowner’’ is controlled by the cases interpreting
‘‘owner’’ in other protest provisions. Specifically, the
plaintiff claims that our interpretation of ‘‘landowner’’
should require that a cotenant is not a landowner unless
all cotenants of the jointly held land have signed the
petition. In response, the board of representatives
asserts that these cases requiring the signatures of
cotenants are inapplicable because they address a dif-
ferent type of requirement than that involved here. That
is, the protest provisions at issue in those cases were
meant to count land, whereas the protest provision in
§ C6-40-9 that is at issue in this case counts people
through their signatures. See, e.g., Marks v. Betten-
dorf’s, Inc., 337 S.W.2d 585, 594 (Mo. App. 1960) (not-
ing distinction).
   Section C6-40-9 of the charter provides in relevant
part: ‘‘[I]f following a public hearing at which a pro-
posed amendment to the Zoning Regulations . . . a
petition is filed with the Zoning Board within ten days
after the official publication of the [Zoning] Board’s
decision thereon opposing such decision, such decision
with respect to such amendment shall have no force
or effect, but the matter shall be referred by the Zoning
Board to the Board of Representatives within twenty
days after such official publication, together with writ-
ten findings, recommendations, and reasons. . . . If
any such amendment applies to two or more zones, or
the entire City, the signatures of at least three hundred
landowners shall be required, and such signers may be
landowners anywhere in the City.’’ The parties agree
that the amendment at issue in the present case applied
to two or more zones; therefore, it is undisputed that
‘‘the signatures of at least [300] landowners . . . any-
where in the [c]ity’’ were required.
   It is important, at the outset, to note that the provision
at issue is worded and structured differently from other
protest provisions that this court has previously consid-
ered. The salient difference is that, unlike other charter
provisions, this charter provision envisions satisfaction
of protest petition requirements by signatures of a spe-
cific number of landowners, not the owners of a per-
centage of the land, or a percentage of the owners of
land. Thus, to resolve this appeal, we must assess both
what constitutes a landowner under this provision and
what the city intended with respect to the counting of
signatures of landowners.
  Neither the term ‘‘landowners’’ nor ‘‘signatures’’ is
defined in § C6-40-9 or anywhere else in the charter.
This court has repeatedly explained that, ‘‘in the absence
of statutory definitions, we look to the contemporane-
ous dictionary definitions of words to ascertain their
commonly approved usage.’’ Ledyard v. WMS Gaming,
Inc., 338 Conn. 687, 697, 258 A.3d 1268 (2021). ‘‘Diction-
aries in print at the time the statute was enacted can be
most instructive.’’ Wilton Campus 1691, LLC v. Wilton,
339 Conn. 157, 171, 260 A.3d 464 (2021). ‘‘In construing a
[municipal] charter, the rules of statutory construction
generally apply.’’ (Internal quotation marks omitted.) Cook-
Littman v. Board of Selectmen, 328 Conn. 758, 768, 184
A.3d 253 (2018).
  The term ‘‘landowner’’ has been consistently defined
in dictionaries in print both shortly before and since
1953, when this charter provision was promulgated. See
Stamford Charter (1954 Rev.) § 553.2 (now § C6-40-9).
For instance, the second edition of Webster’s New Inter-
national Dictionary defines ‘‘landowner’’ as ‘‘[a]n owner
of land.’’ 3 Webster’s New International Dictionary (2d
Ed. 1957) p. 1389; see, e.g., Funk & Wagnalls New Stan-
dard Dictionary of the English Language (1946) p. 1384
(defining ‘‘landowner’’ as ‘‘[o]ne who owns land’’).
   In the context of protest petitions, we recognize that,
in certain situations, the term ‘‘owner’’ has acquired a
specific meaning. Indeed, this court and other courts
of this state have addressed the requirements for protest
petitions as they relate to ownership of a percentage
of land or ownership of a percentage of area under
General Statutes § 8-3 (b)7 and under the Stamford char-
ter. In arriving at the meaning of the term ‘‘owner,’’ we
have recognized that the purpose of protest provisions
is to protect owners who object to a change that will
affect their property, and that purpose must be balanced
against the public interest. See, e.g., Steiner, Inc. v.
Town Plan & Zoning Commission, 149 Conn. 74, 76,
175 A.2d 559 (1961). Thus, although our cases do not
address the term ‘‘landowner’’ specifically or a protest
provision that requires only a specified number of land-
owner signatures, we nevertheless find these cases
instructive in effectuating the purpose of protest peti-
tions and understanding what is required to be an owner
of land for purposes of filing a protest petition.
  For instance, in Warren v. Borawski, 130 Conn. 676,
37 A.2d 364 (1944), this court considered protest peti-
tions filed under a zoning ordinance of the city of New
Britain. That ordinance required a vote of not less than
three-fourths of New Britain’s Common Council (coun-
cil) to pass an amendment ‘‘if a protest against such
action be filed with the [c]ity [c]lerk by the owners of
20 [percent] or more, either of the areas of the lots
involved in the proposed action, or of areas immedi-
ately contiguous thereto and within 500 feet therefrom:
not including [publicly owned] areas in any case.’’
(Emphasis added.) Id., 678 n.1. In Warren, protest peti-
tions were filed with the New Britain city clerk, but
‘‘[t]he trial court did not give effect to the protests
because it concluded that the owners of 20 [percent]
of the affected territory had not signed.’’ Id., 679.
    On appeal, this court considered whether the trial
court had correctly determined that a protest petition
signed by one tenant in common, but not by her coten-
ant, was not valid. See id. This court explained that
‘‘[t]he word ‘owner’ has no fixed meaning but must be
interpreted in its context and according to the circum-
stances in which it is used.’’ Id. Ultimately, this court
relied on the purpose of protest petitions and concluded
that ‘‘[t]he purpose of the [ordinance] in requiring a
three-fourths vote of the council if a protest is filed by
owners of 20 [percent] of the property affected is to
give some protection to those owners against changes
to which they object. . . . [T]he cases are nearly unani-
mous in holding that a cotenant is not an ‘owner’ when
a petition for improvement is involved, and we hold
that, as well, within the meaning of the ordinance in
question those owning the entire interest in the property
must join in order to make a valid protest.’’ Id., 681.
   In Woldan v. Stamford, 22 Conn. Supp. 164, 164 A.2d
306 (1960), the court considered a provision in the Stam-
ford charter that provided for a protest mechanism.
The ordinance at issue provided that, ‘‘if the owners of
[20 percent] or more of the privately-owned land
located within five hundred feet of the borders of such
area, file a signed petition with the zoning board, the
decision would have no force or effect but would be
referred to the board of representatives for approval or
rejection.’’ (Emphasis added; internal quotation marks
omitted.) Id., 165. Relying on Warren, the court explained
that, ‘‘[w]ithin the meaning of the ordinance involved
in this case, those owning the entire interest in the
property must join to make a valid protest.’’ Id., 166.
This interpretation was cited favorably by this court in
Stamford Ridgeway Associates v. Board of Representa-
tives, 214 Conn. 407, 418 n.5, 572 A.2d 951 (1990).
   In Stamford Ridgeway Associates, this court quoted
from a letter written by Attorney Robert A. Fuller. Attor-
ney Fuller explained that ‘‘[i]t is also clear from [Woldan
v. Stamford, supra, 22 Conn. Supp. 164], which interpre-
ted [§ C-552.2] of the [c]harter, that all of the property
owners of a specific piece of property must sign the
[protest] petition for their land to be counted . . . .’’
(Internal quotation marks omitted.) Stamford Ridge-
way Associates v. Board of Representatives, supra, 214
Conn. 418 n.5. Section C-552.2 of the charter required
that, to be valid, a protest petition must be filed by
either ‘‘[20] percent or more of the owners of the pri-
vately-owned land in the area included in any proposed
amendment to the Zoning Map, or . . . the owners of
[20] percent or more of the privately-owned land located
within five hundred feet of the borders of such area
. . . .’’ (Internal quotation marks omitted.) Id., 412–13.
   Those cases are consistent with our treatment of § 8-
3. In discussing the protest provision in § 8-3, this court
explained that, ‘‘[b]ecause zoning legislation is in dero-
gation of private rights, the legislature in this state has
made provision for advertised public hearings, the filing
of petitions of protest and other safeguards to guarantee
a full and fair consideration of any original enactment
or subsequent change of zone boundaries or regulations
. . . and to afford protection to property owners
against changes to which they object. . . . Strict com-
pliance with the statute is a prerequisite to zoning
action. . . . The provisions of the statute must be con-
strued in a way to afford just protection to threatened
rights of individual property owners as well as to further
the public interest.’’ (Citations omitted.) Steiner, Inc. v.
Town Plan & Zoning Commission, supra, 149 Conn. 76.
   Section 8-3 ‘‘allows two different groups of objectors
to trigger the two-thirds vote provision. Protests can
be filed either by (1) owners of 20 [percent] or more
of the area of the land included in the proposed zone
change or (2) owners of 20 [percent] of the lots within
500 feet in all directions of the property included in the
proposed change. The two-thirds vote can be required
if the petition satisfies either category, and the two
computations are not added together.’’ (Emphasis omit-
ted.) R. Fuller, 9 Connecticut Practice Series: Land Use
Law and Practice (4th Ed. 2015) § 4:2, p. 61; see General
Statutes § 8-3 (b). ‘‘With either type of protest petition,
what is required is a protest filed by the owners
(whether one owner or many owners) of at least 20
[percent] of certain areas. It is not the owners of 20
percent of the lots with whom we are concerned but
the owners of 20 percent of the area of lots. [When]
there is more than one owner of a lot, such as a husband
and wife jointly owning a lot, those owning the entire
interest in the property must jointly object to the
change.’’ (Footnote omitted; internal quotation marks
omitted.) 9 R. Fuller, supra, p. 62.
   Again, the aforementioned protest provisions dealt
with a percentage of owners of the land or the owners
of a percentage of the land, not a strict number of
signatures of landowners. In that respect, § C6-40-9 of
the charter is unique. See, e.g., Marks v. Bettendorf’s,
Inc., supra, 337 S.W.2d 594 (noting distinction between
types of protest petitions in which ‘‘the sufficiency of
the protest is . . . measured by the area represented’’
and those in which sufficiency is measured ‘‘by the
number of the owners that signed’’). Section C6-40-
9 therefore requires us to also address the signature
requirement and, more specifically, how the signatures
of landowners are counted under this particular charter
provision. To be sure, although our case law is helpful
in understanding how we have interpreted the term
‘‘owner’’ of land for protest petition purposes and indi-
cates that all joint owners must participate for the pro-
test related to their jointly owned property to be valid,
it does not resolve how the actual signatures of land-
owners should be counted once all joint owners have
produced their signatures on a protest petition. We turn
now to that question.
   As we explained, the protest provisions that have
been interpreted by the courts of this state are different
from the provision at issue in § C6-40-9 of the charter.
Indeed, the Connecticut cases that have previously
interpreted protest provisions defined ‘‘owner,’’ rather
than ‘‘landowner.’’ See, e.g., Warren v. Borawski, supra,
130 Conn. 681. Whether the term ‘‘owner,’’ as described
in our case law, has the same meaning as ‘‘landowner’’
in the charter provision at issue here is not a question
we must answer in the present case. This is so because,
even if we assume, without deciding, that the case law
on ‘‘owner,’’ related to percentage or area requirements,
controls our interpretation of ‘‘landowner,’’ as that term
relates to the distinct signature requirement, the
remaining question is what it means when all owners
of land sign a petition, especially given that the protest
provision in § C6-40-9 is focused solely on the number
of signatures. In other words, the question is whether
the signature of each of the owners counts toward the
signature requirement.
   The term ‘‘signature’’ is defined as ‘‘[t]he name of any
person, written with his own hand to signify that the
writing which precedes accords with his wishes or
intentions . . . .’’ 4 Webster’s New International Dic-
tionary, supra, p. 2335; see, e.g., Funk & Wagnalls New
Standard Dictionary of the English Language, supra, p.
2273 (defining ‘‘signature’’ as ‘‘[a] person’s name, or
something representing it, written, stamped, or inscribed
by himself, or by one properly deputized, as a sign of
agreement or acknowledgment’’). The plain meaning of
this term, as applied to § C6-40-9 of the charter, is that,
so long as a person is a landowner, i.e., an owner of
land, and that landowner writes his or her name on a
protest petition, that is a signature. Indeed, when the
protest petition is based on the number of signatures,
rather than the percentage of land, the signature of
each joint owner counts toward the total number of
signatures required. See, e.g., Rhodes v. Koch, 195 Mo.
App. 182, 186, 187, 189 S.W. 641 (1916) (holding ‘‘that
those signing [the] remonstrance as husband and wife
were each owners of the land and were each to be
counted as such’’ for purposes of protest petition that
required ‘‘a majority of the resident owners of lands’’
but did ‘‘not require a majority of the estates abutting
the street’’ (emphasis altered)), cert. quashed sub nom.
State ex rel. Koch v. Farrington, 195 S.W. 1044 (Mo.
1917).
   Applying that definition of ‘‘signature’’ to § C6-40-9
of the charter, we conclude that, even if it is assumed
that all owners of jointly held property must sign a
petition in order to be deemed landowners, when the
signature of each joint owner is affixed to the protest
petition, a plain reading of § C6-40-9, which simply
requires the signatures of at least 300 landowners, dic-
tates that each landowner’s name written on the petition
must count toward the total number of signatures. See,
e.g., id. Stated succinctly, if all joint owners sign, all of
their signatures are counted.
   We find no support for the idea implicitly adopted
by the trial court that a joint landowner should not
have his or her individual signature counted toward
satisfying the signature requirement for purposes of
§ C6-40-9, even when all the other owners of the jointly
held land have also signed the protest petition.8 As we
explained, we assume, without deciding, that, when one
owner of jointly held land signs and the other owners
do not, the law does not consider the one signature
valid because it does not represent the full ownership
in land for purposes of a protest petition. It does not
follow, however, that, when all joint owners do sign,
their signatures morph into one name written on the
petition merely because they own a parcel of land
together. Section C6-40-9 requires a certain number of
signatures of landowners, not a certain number of par-
cels of land. Consistent therewith, each name written
on the petition is a signature. Thus, even if we accept
the premise that all joint owners must sign, when that
requirement is met, each owner’s name written on the
petition counts as a signature of a landowner. By requir-
ing all joint tenants to sign, but counting each of the
signatures separately, we conclude that our interpreta-
tion aligns with the policy behind protest petitions,
which affords ‘‘just protection to threatened rights of
individual property owners as well as to further the
public interest.’’ Steiner, Inc. v. Town Plan & Zoning
Commission, supra, 149 Conn. 76.
   In the present case, the parties stipulated, in relevant
part, that ‘‘120 signers were the sole owners of privately
owned land in [the city],’’ ‘‘240 signers were the owners
of privately owned property in [the city] where there
were other owners with an interest in the property
who also signed,’’ and ‘‘110 signers were the owners of
privately owned property in [the city] where one or
more owners with an interest in the property did not
sign . . . .’’9 On the basis of that stipulation, we con-
clude that, for the purposes of § C6-40-9 of the charter,
there were valid signatures of at least 360 landowners—
the signatures of 120 sole landowners and the signatures
of 240 joint landowners. Put differently, the names of
360 landowners were written on the protest petition.
The trial court therefore incorrectly found that there
were ‘‘only 240 valid signatures . . . .’’ (Footnote
omitted.)
   Accordingly, we conclude that, despite the fact that
the board of representatives did not have the authority
to determine the validity of the protest petition, it never-
theless was presented with a valid petition, and, there-
fore, could reach the merits of the zoning amendment.
Because the trial court concluded that the petition was
not valid, it did not address the plaintiff’s claim that
the board of representatives erred in rejecting the
amendment. Because we now conclude that the petition
was valid, we remand the case back to the trial court
for consideration of the plaintiff’s claim regarding the
decision by the board of representatives on the merits
of the amendment.
  The judgment is reversed and the case is remanded
for consideration of the plaintiff’s remaining claim con-
cerning the decision of the board of representatives on
the merits of the zoning amendment.
  In this opinion ROBINSON, C. J., and KAHN, ECKER
and KELLER, Js., concurred.
   * This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Robinson and Justices D’Auria, Mullins,
Kahn, Ecker and Keller. Although Justice Ecker was not present when the
case was argued before the court, he has read the briefs and appendices,
and has listened to a recording of the oral argument prior to participating
in this decision.
   1
     Section C6-40-9 of the charter provides: ‘‘After the effective date of the
Master Plan, if following a public hearing at which a proposed amendment
to the Zoning Regulations, other than the Zoning Map was considered, a
petition is filed with the Zoning Board within ten days after the official
publication of the [Zoning] Board’s decision thereon opposing such decision,
such decision with respect to such amendment shall have no force or effect,
but the matter shall be referred by the Zoning Board to the Board of Represen-
tatives within twenty days after such official publication, together with
written findings, recommendations, and reasons. The Board of Representa-
tives shall approve or reject any such proposed amendment at or before its
second regularly scheduled meeting following such referral. When acting
upon such matters, the Board of Representatives shall be guided by the
same standards as are prescribed for the Zoning Board in Section C6-40-1
of this Charter. The failure by the Board of Representatives either to approve
or reject said amendment within the above time limit shall be deemed as
approval of the Zoning Board’s decision. The number of signatures required
on any such written petition shall be one hundred, or twenty percent of the
owners of privately-owned land within five hundred feet of the area so
zoned, whichever is least, if the proposed amendment applies to only one
zone. All signers must be landowners in any areas so zoned, or in areas
located within five hundred feet of any areas so zoned. If any such amend-
ment applies to two or more zones, or the entire City, the signatures of at
least three hundred landowners shall be required, and such signers may be
landowners anywhere in the City.’’
   2
     With respect to the 696 signatures, the parties stipulated to the following:
(1) ‘‘120 signers were the sole owners of privately owned land in [the city],’’
(2) ‘‘240 signers were the owners of privately owned property in [the city]
where there were other owners with an interest in the property who also
signed,’’ (3) ‘‘110 signers were the owners of privately owned property in
[the city] where one or more owners with an interest in the property did
not sign,’’ (4) ‘‘164 signers were the owners of condominium units,’’ and (5)
‘‘62 signers were individuals whose status was questioned.’’ With respect
to the fifth group of signers, the parties further stipulated to the following:
‘‘Letters were sent to these 62 owners. [Eleven] responded that they were
not owners of land in [the city]. [One] responded that he did not want to
be involved. [Twenty-four] responded that they were owners of privately
owned property in [the city]; 26 have not yet responded.’’
   As we explain subsequently in this opinion, because we conclude that
the signatures of the 120 sole owners of privately held land and the signatures
of the 240 joint owners of privately held land where the other owners with
an interest in the property also signed constitute 360 landowners’ signatures,
which exceeds the minimum threshold of 300 landowners necessary under
§ C6-40-9 of the charter, we need not consider whether the other 336 signa-
tures were valid.
   3
     Section C6-40-17 of the charter provides in relevant part: ‘‘Any person
aggrieved by a decision of the Board of Representatives or by a failure of
that Board to decide a matter referred to it within the prescribed time
pursuant to Section C6-40-5, C6-40-6 or C6-40-9 of this Charter may appeal
therefrom within fifteen days of such decision or such expiration of pre-
scribed time, whichever first occurs, to the Superior Court, Judicial District
of Stamford/Norwalk at Stamford.’’
   4
     The trial court did not explain precisely how it determined that there
were 240 valid signatures. It seems, however, that the trial court adopted
the view espoused by Valerie T. Rosenson, the legislative officer of the
board of representatives, that ‘‘240 signers were determined to be the joint
landowners of 120 parcels of land in the [city], constituting 120 landowners
. . . .’’ (Citation omitted.) The court then added this figure to the 120 sole
landowners to arrive at a total of 240 valid signatures.
   5
     The board of representatives appealed from the judgment of the trial
court to the Appellate Court, and we transferred the appeal to this court
pursuant to General Statutes § 51-199 (c) and Practice Book § 65-2.
   6
     Section C6-30-7 provides: ‘‘If twenty (20) percent or more of the owners
of the privately-owned land in the area included in any proposed amendment
to the Master Plan, or the owners of twenty (20) percent or more of the
privately-owned land located within five hundred (500) feet of the borders
of such area, file a signed petition with the Planning Board within ten
days after the official publication of the decision thereon, objecting to the
proposed amendment, then said decision shall have no force or effect but
the matter shall be referred by the Planning Board to the Board of Represen-
tatives within twenty days after such official publication, together with
written findings, recommendations and reasons. The Board of Representa-
tives shall approve or reject such proposed amendment at or before its
second regularly-scheduled meeting following such referral. When acting
upon such matters the Board of Representatives shall be guided by the same
standards as are prescribed for the Planning Board in Section C6-30-3 of
this Charter. The failure of the Board of Representatives either to approve
or reject said amendment within the above time limit shall be deemed as
approval of the Planning Board’s decision.’’
   7
     General Statutes § 8-3 (b) provides: ‘‘Such regulations and boundaries
shall be established, changed or repealed only by a majority vote of all the
members of the zoning commission, except as otherwise provided in this
chapter. In making its decision the commission shall take into consideration
the plan of conservation and development, prepared pursuant to section 8-
23, and shall state on the record its findings on consistency of the proposed
establishment, change or repeal of such regulations and boundaries with
such plan. If a protest against a proposed change is filed at or before a
hearing with the zoning commission, signed by the owners of twenty per
cent or more of the area of the lots included in such proposed change or
of the lots within five hundred feet in all directions of the property included
in the proposed change, such change shall not be adopted except by a vote
of two-thirds of all the members of the commission.’’
   8
     See footnote 4 of this opinion.
   9
     Although this stipulation is not a model of clarity, we understand the
stipulation to mean that 240 signers were the owners of privately owned
property in Stamford where all joint landowners also signed the protest
petition, which is consistent with the representation of Valerie T. Rosenson,
the legislative officer of the board of representatives, who determined that
‘‘240 signers were determined to be the joint landowners of 120 parcels of
land in the [city] . . . .’’ (Citation omitted.) See footnote 4 of this opinion.